Name: Commission Regulation (EEC) No 2474/84 of 27 August 1984 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 84 Official Journal of the European Communities No L 235 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2474/ 84 of 27 August 1984 on the supply of various lots of butteroil as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES , Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 1354/ 83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder , butter and butteroil as food aid ( 5 ), as amended by Regulation (EEC) No 1886 / 83 ( 6 ); whereas , in particular , the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products 0 ), as last amended by Regulation (EEC) No 1557 / 84 ( 2 ), and in particular Article 6 ( 7 ) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 3 ), HAS ADOPTED THIS REGULATION: Having regard to Council Regulation (EEC) No 1278 / 84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid manage ­ ment ( 4 ), Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/ 83 , supply butteroil as food aid on the special terms set out in the Annex . Whereas , under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantities of butteroil set out therein : Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 150 , 6 . 6 . 1984 , p. 6 . ( 3 ) OJ No L 196 , 20 . 7 . 1983 , p . 1 . ( 4 ) OJ No L 124 , 11 . 5 . 1984 , p . 1 . ( s ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( s ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 235 / 2 Official Journal of the European Communities 1 . 9 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 August 1984 . For the Commission Poul DALSAGER Member of the Commission 1 . 9 . 84 Official Journal of the European Communities No L 235 / 3 ANNEX Notice of invitation to tender f 1 ) Description of the lot A 1 . Programme 1984 (a) legal basis Council Regulation (EEC) No 1278 / 84 (b) purpose Commission Decision of 30 May 1984 2 . 3 . Recipient Country of destination ^j- Nicaragua 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 )  6 . Total quantity 300 tonnes ( 4 ) 7 . Origin of the butteroil To be manufactured from Irish intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging ( 5 ) 11 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONAClON DE LA COMUNIDAD ECON6MICA EUROPEA A NICARAGUA' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous  No L 235 /4 Official Journal of the European Communities 1 . 9 . 84 Description of the lot B C 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 2 December 1983 2. Recipient I f Tunisia 3 . Country of destination 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) 6 . Total quantity 500 tonnes 1 000 tonnes ( 6 ) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks German 9 . Specific characteristics 10 . Packaging ( 5 ) 11 . Supplementary markings on the packaging 'A LA REPUBLIQUE TUNISIENNE' 12 . Shipment period Before 31 October 1984 Before 15 November 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 Before 30 November 1984 ( b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous 1 . 9 . 84 Official Journal of the European Communities No L 235 / 5 Description of the lot D E 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 16 December 1983 2 . Recipient World Food Programme 3 . Country of destination Mauritania 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent (*) ( 3 ) 6 . Total quantity 150 tonnes 150 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics 10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'MAURITANIE 1361 / DAKAR EN TRANSIT A ROSSO / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL' 12 . Shipment period Before 15 October 1984 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period (b ) closing date for the submis ­ sion of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 No L 235 / 6 Official Journal of the European Communities 1 . 9 . 84 Description of the lot F 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Tanzania 4. Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 )( 3 )  6 . Total quantity 100 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging A red dot of at least 30 cm diameter and : 'TANZANIA 2247 PI / DAR-ES-SALAAM / ACTION OF THE WORLD FOOD PROGRAMME' 12 . Shipment period Before 15 November 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 7 ) 1 . 9 . 84 Official Journal of the European Communities No L 235 / 7 Description of the lot G 1 . Programme 1983 ( a) legal basis Council Regulation (EEC) No 1992/ 83 (b ) purpose Commission Decision of 29 July 1983 2 . 3 . Recipient Country of destination j* Honduras 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 3 ) Ambassade du Honduras , Avenue des Gaulois 3 , B-1040 Bruxelles ( tel . 734 00 00 , telex 63 175 EMBAHOB) 6 . Total quantity 600 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Irish 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'ACEITE DE MANTEQUILLA / DONACI6N DE LA COMUNIDAD ECONÃ MICA EUROPEA A HONDURAS' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous  No L 235 / 8 Official Journal of the European Communities 1 . 9 . 84 Description of the lot H 1 . Programme 1983 (a) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient International Committee of the Red Cross 3 . Country of destination Ethiopia 4 . Stage and place of delivery cif Massawa 5 . Representative of the recipi ­ ent (*) (*) ICRC Delegation , PO box 5701 , Addis Ababa , Ethiopia 6 . Total quantity 210 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging 2,5 kilograms 11 . Supplementary markings on the packaging A red cross of 10 x 10 cm and : 'ETH  126 / ACTION OF THE INTERNATIONAL COMMITTEE OF THE RED CROSS / MASSAWA' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous  1 . 9 . 84 No L 235 / 9Official Journal of the European Communities Description of the lot I 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination Pakistan 4 . Stage and place of delivery fob 5 . Representative of the recipi ­ ent ( 2 ) ( 3 )  6 . Total quantity 170 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging Five kilograms 11 . Supplementary markings on the packaging 'PAKISTAN 2309 / ACTION OF THE WORLD FOOD PROGRAMME / KARACHI' 12 . Shipment period Before 31 October 1984 13 . Closing date for the submission of tenders 17 September 1984 14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period Before 15 November 1984 (b ) closing date for the submis ­ sion of tenders 24 September 1984 15 . Miscellaneous  No L 235 / 10 Official Journal of the European Communities 1 . 9 . 84 Notes (') This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer must contact the beneficiary to determine necessary shipping documents . ( 4 ) Shipment to take place in 20-ft containers . ( 5 ) In new, bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 6 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the 'C' series of the Official Journal of the European Communities indicating the location of the warehouses in which the product is stored. ( 7 ) To be delivered on standard pallets  40 cartons each pallet  wrapped in shrunk plastic cover .